DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 03/03/2021.  In virtue of the communication:
Claims 1-5, 9, 10, 13-15, 17-26 are present in the instant application.
Claims 6-8, 11, 12, 16 and 27-30 are canceled.
Claims 1-5, 9, 10, 13-15, 17-26 are currently amended.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The references cited in the Information Disclosure Statement (IDS) filed on 03/03/2021 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
For the Claim(s):
In claim 1, line 13, the term “its” is not clear to what it is intended to be.
In claim 1, line 25, “such as” is not clear because of indefinite language (it should be changed to “such that”).
In claims 2-5, 9, 10, 13-15 and 18-26, line 1 of each claim, “A” should be changed to --The-- before “circuit assembly”.
In claim 17, line 14, “such as” is not clear because of indefinite language (it should be changed to “such that”).
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-5, 9, 10, 13-15, 17-26 would be allowable if corrected to overcome the objections as set forth above.
The primary reasons for the allowable subject matters of the claims are in the inclusion of the limitation(s):
“… a circuit assembly for operating an LED module comprising a plurality of module units interconnected between common connection lines in a sequential order with increasing distances towards a connection terminal of the LED module, the circuit assembly comprising: an input terminal for connecting with a power supply and an output terminal for coupling with the connection terminal of the LED module directly or via a cable; an electronic control gear including an electronic switch and a control device, which comprises an interface for connecting with a dimming device to obtain a dimming value thereof, the electronic control gear being connected with the input terminal and configured to supply a pulse width modulated voltage at an output, wherein the electronic switch controls the supplied voltage via opening and closing actions, and wherein the control device operates the electronic switch via pulse width modulation with a duty-cycle dependent from the dimming value at a predetermined period, such that the LED module connected to the output terminal is supplied with pulses of the voltage, which have a pulse width depending from the duty-cycle and the period; wherein the circuit assembly is configured to increase an instantaneous value of the voltage supplied at the output terminal for a duration of a time slice of a predetermined width starting with a rising edge of a respective pulse with respect to a nominal voltage with which the LED module is to be operated in a case without dimming, such that to counteract a voltage or current drop in case of short pulse widths between the connection lines at a position of those module units in the sequential order which have the largest distance towards the output terminal when the LED module is coupled to the circuit assembly” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-5, 9, 10 and 13-15 are allowable as being dependent on claim 1), and
“… a circuit assembly for operating an LED module comprising a plurality of module units each interconnected between common connection lines in a sequential order with increasing distances towards a connection terminal of the LED module, the circuit assembly comprising: an output terminal comprising a first output terminal portion ” and combination thereof, in the claim(s), i.e., claim 17 (claims 18-26 are allowable as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Naruo (U.S. Patent 8,860,319 B2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844